                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEXIS COVARRUBIAS,                                  Case No. 19-cv-01832-EMC
                                   8                     Plaintiff,
                                                                                              ORDER DENYING PLAINTIFF’S
                                   9              v.                                          MOTION TO REMAND
                                  10     FORD MOTOR COMPANY, et al.,                          Docket No. 13
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          In 2012, Plaintiff Alexis Covarrubias (“Plaintiff”) purchased a vehicle manufactured by

                                  14   Ford Motor Company (“Ford”) from Citrus Motors Ontario Inc. (“Citrus Motors”), a Ford

                                  15   dealership. The vehicle was covered by Ford’s express written warranty. The vehicle developed

                                  16   defects during the warranty period that Ford and Citrus Motors could not repair, and Ford did not

                                  17   replace the vehicle or make restitution to Plaintiff. Plaintiff filed suit against both Ford and Citrus

                                  18   Motors (collectively, “Defendants”) in state court, asserting five claims against Ford and one

                                  19   claim, for breach of the implied warranty of merchantability, against Citrus Motors. Defendants

                                  20   then removed the action to this Court, alleging that Plaintiff had fraudulently joined Citrus Motors

                                  21   in this case for no reason other than to defeat federal diversity jurisdiction.

                                  22          Currently before the Court is Plaintiff’s motion to remand the case to state court. Docket

                                  23   No. 13 (“Mot.”). Because Ford has met its heavy burden of showing that Citrus Motors was

                                  24   fraudulently joined, and the amount-in-controversy requirement for diversity jurisdiction is met,

                                  25   the Court DENIES the motion to remand.

                                  26                                        I.       BACKGROUND

                                  27          Plaintiff’s state court complaint alleges that on June 28, 2012, she purchased a 2012 Ford

                                  28   F-150 vehicle (the “Vehicle”) from Citrus Motors. Docket No. 1-1 (“Compl.”) ¶ 8. In connection
                                   1   with the purchase, Plaintiff received an express 3-year/36,000 mile bumper-to-bumper warranty

                                   2   and a 5-year/60,000 mile powertrain warranty from Ford. Id. ¶ 9. Under the warranty, Ford

                                   3   undertook to maintain the utility or performance of the Vehicle or to provide compensation if there

                                   4   is a failure in utility or performance. Id. If the Vehicle developed a defect and Plaintiff presented

                                   5   the Vehicle to Ford’s representative, the representative would repair the defect. Id.

                                   6          Plaintiff’s Vehicle developed numerous defects during the warranty period that

                                   7   substantially impaired the use, value, or safety of the Vehicle, including defects related to the

                                   8   engine, transmission, and electrical system. Id. ¶ 10. Ford and its representatives “have been

                                   9   unable to service or repair the Vehicle to conform to the applicable express warranties after a

                                  10   reasonable number of opportunities.” Id. ¶ 11. Despite this, Ford did not “promptly replace the

                                  11   Vehicle or make restitution to Plaintiff.” Id.

                                  12          On February 25, 2019, Plaintiff filed her complaint against Defendants in the Santa Clara
Northern District of California
 United States District Court




                                  13   Superior Court. The complaint asserts various causes of action against Ford, including breach of

                                  14   implied warranty in violation of the Song-Beverly Consumer Warranty Act (“Song-Beverly Act”),

                                  15   Cal. Civ. Code § 1790, et seq. See id. ¶¶ 8–33. The same cause of action for breach of implied

                                  16   warranty is the only claim asserted against Citrus Motors. See id. ¶¶ 29–33.

                                  17          On April 4, 2019, Defendants filed a notice of removal on the basis of diversity

                                  18   jurisdiction. Docket No. 1 at 1. The notice of removal alleges that there is complete diversity of

                                  19   the parties because Plaintiff is a citizen of California and Ford is a citizen of Michigan and

                                  20   Delaware. Id. ¶¶ 18–19. Ford claims that the California citizenship of Citrus Motors does not

                                  21   defeat diversity because Plaintiff named Citrus Motors as a defendant for the sole purpose of

                                  22   preventing removal. Id. ¶ 21. Ford further alleges that the amount in controversy exceeds

                                  23   $75,000 based upon the allegations in Plaintiff’s complaint. Id. ¶¶ 10–17.

                                  24          Plaintiff moved to remand this case to state court on May 10, 2019. See Mot. Defendants

                                  25   oppose the motion. See Docket No. 15 (“Opp.”).

                                  26                                     II.      LEGAL STANDARD

                                  27          A defendant may remove “any civil action brought in a State court of which the district

                                  28   courts . . . have original jurisdiction.” 28 U.S.C. § 1441(a). District courts have original
                                                                                         2
                                   1   jurisdiction over civil actions between citizens of different states in which the amount in

                                   2   controversy exceeds $75,000. Id. § 1332(a)(1). To properly invoke diversity jurisdiction, the

                                   3   defendant bears the burden of proving that the parties in the action are completely diverse, i.e., that

                                   4   “each plaintiff [is] of a different citizenship from each defendant.” Grancare, LLC v. Thrower by

                                   5   & through Mills, 889 F.3d 543, 548 (9th Cir. 2018).

                                   6          The removal statutes are strictly construed against removal. Gaus v. Miles, Inc., 980 F.2d

                                   7   564, 566 (9th Cir. 1992). “The strong presumption against removal jurisdiction means that the

                                   8   defendant always has the burden of establishing that removal is proper, and that the court resolves

                                   9   all ambiguity in favor of remand to state court.” Hunter v. Philip Morris USA, 582 F.3d 1039,

                                  10   1042 (9th Cir. 2009) (citation and internal quotation marks omitted). If a defendant improperly

                                  11   removes a case over which the federal court lacks diversity jurisdiction, the federal court must

                                  12   remand the case to state court. 28 U.S.C. § 1447(c).
Northern District of California
 United States District Court




                                  13          Although the removing party must establish complete diversity, “fraudulently joined

                                  14   defendants will not defeat removal on diversity grounds.” Ritchey v. Upjohn Drug Co., 139 F.3d

                                  15   1313, 1318 (9th Cir. 1998). “The term ‘fraudulent joinder’ is a term of art, used for removal

                                  16   purposes, and does not connote any intent to deceive on the part of plaintiff or his counsel.” Plute

                                  17   v. Roadway Package Sys., Inc., 141 F. Supp. 2d 1005, 1008 n.2 (N.D. Cal. 2001). The Ninth

                                  18   Circuit has recently clarified that there are two ways to establish fraudulent joinder:

                                  19                  (1) actual fraud in the pleading of jurisdictional facts, or (2) inability
                                                      of the plaintiff to establish a cause of action against the non-diverse
                                  20                  party in state court. Fraudulent joinder is established the second
                                                      way if a defendant shows that an individual joined in the action
                                  21                  cannot be liable on any theory. But if there is a possibility that a
                                                      state court would find that the complaint states a cause of action
                                  22                  against any of the resident defendants, the federal court must find
                                                      that the joinder was proper and remand the case to the state court.
                                  23

                                  24   GranCare, 889 F.3d at 548 (emphasis in original) (internal citations, quotation marks, and

                                  25   alterations omitted). “This standard imposes a very high bar on removing defendants,” because

                                  26   joinder is fraudulent “only when it is ‘obvious according to the settled rules of the state that [a

                                  27   plaintiff] has failed to state a claim against [a defendant].’” McAdams, et al. v. Ford Motor Co., et

                                  28   al., No. 18-CV-07485-LHK, 2019 WL 2378397, at *4 (N.D. Cal. June 5, 2019) (quoting Hunter,
                                                                                          3
                                   1   582 F.3d at 1046 (alterations in original)).

                                   2          Thus, courts have found fraudulent joinder “where a defendant presents extraordinarily

                                   3   strong evidence or arguments that a plaintiff could not possibly prevail on her claims against the

                                   4   allegedly fraudulently joined defendant,” including where “a plaintiff is barred by the statute of

                                   5   limitations from bringing claims against that defendant.” GranCare, 889 F.3d at 548 (citations

                                   6   omitted). In contrast, it is not enough to sustain a finding of fraudulent joinder where “a defendant

                                   7   raises a defense that requires a searching inquiry into the merits of the plaintiff’s case, even if that

                                   8   defense, if successful, would prove fatal.” Id. at 548–49 (citing Hunter, 582 F.3d at 1046).

                                   9                                         III.      DISCUSSION

                                  10          Ford contends that the requirements for diversity jurisdiction are met in this case because

                                  11   (1) Citrus Motors is a dispensable party and should be dismissed from the suit; (2) there is

                                  12   complete diversity between the parties once Citrus Motors is excluded because Plaintiff is a citizen
Northern District of California
 United States District Court




                                  13   of California and Ford is a citizen of Michigan and Delaware; and (3) the amount in controversy

                                  14   exceeds $75,000 based upon the allegations in the underlying complaint.

                                  15   A.     Fraudulent Joinder of Citrus Motors

                                  16          Ford argues that Citrus Motors was fraudulently joined because Plaintiff’s sole cause of

                                  17   action against Citrus Motors, for breach of implied warranty under the Song-Beverly Act, is

                                  18   barred by the statute of limitations. See Opp. at 4–6.

                                  19          Pursuant to the Song–Beverly Act, “every sale of consumer goods that are sold at retail in

                                  20   this state shall be accompanied by the manufacturer’s and the retail seller’s implied warranty that

                                  21   the goods are merchantable.” Cal. Civ. Code § 1792. The statute of limitations for a Song-

                                  22   Beverly Act action is governed by section 2725 of the California Commercial Code. Mexia v.

                                  23   Rinker Boat Co., 174 Cal. App. 4th 1297, 1305–06 (2009). Under § 2725:

                                  24                  (1) An action for breach of any contract for sale must be commenced
                                                      within four years after the cause of action has accrued. . . .
                                  25
                                                      (2) A cause of action accrues when the breach occurs, regardless of
                                  26                  the aggrieved party’s lack of knowledge of the breach. A breach of
                                                      warranty occurs when tender of delivery is made, except that where
                                  27                  a warranty explicitly extends to future performance of the goods and
                                                      discovery of the breach must await the time of such performance the
                                  28                  cause of action accrues when the breach is or should have been
                                                                                          4
                                                      discovered.
                                   1

                                   2   Cal. Com. Code § 2725(1)–(2). Thus, the statute of limitations is four years from the delivery of

                                   3   the vehicle. See MacDonald v. Ford Motor Co., 37 F. Supp. 3d 1087, 1100 (N.D. Cal. 2014).

                                   4   Here, Plaintiff took delivery of the Vehicle on June 28, 2012. Compl. ¶ 8. Plaintiff’s cause of

                                   5   action under the Song-Beverly Act accrued on that date, and the statute of limitations expired four

                                   6   years later, on June 28, 2016. However, she did not initiate this action until February 2019. Her

                                   7   claim against Citrus Motors would therefore be barred unless a tolling or similar doctrine applies.

                                   8          Plaintiff asserts that her claim is not time-barred for several reasons. First, she invokes the

                                   9   “future performance” or “delayed discovery” exception in § 2725(2), which provides that “where a

                                  10   warranty explicitly extends to future performance of the goods, and discovery of the breach must

                                  11   await the time of such performance[,] the cause of action accrues when the breach is or should

                                  12   have been discovered.” Cal. Com. Code § 2725(2). Plaintiff reasons that her implied warranty
Northern District of California
 United States District Court




                                  13   claim falls within this exception because Ford provided an express warranty that explicitly extends

                                  14   to the Vehicle’s future performance. Mot. at 8–9. For this proposition, she relies on the California

                                  15   Court of Appeal decision in Krieger v. Nick Alexander Imports, Inc., 234 Cal. App. 3d 205 (1991),

                                  16   which held that the date of accrual of the statute of limitations may be tolled for attempted repairs

                                  17   within the one-year implied warranty. Id. at 211. Although Krieger never stated that the statute of

                                  18   limitations in § 2725 can be tolled on an implied warranty claim for the duration of an express

                                  19   warranty, a handful of district courts have read the decision as endorsing that very proposition.

                                  20   See, e.g., Falco v. Nissan N. Am. Inc., No. 13–cv–0686–DDP, 2013 WL 5575065, *10 (C.D. Cal.

                                  21   Oct. 10, 2013) (“Plaintiffs’ claims are not timebarred because [the express] five-year warranty

                                  22   tolled the running of the implied warranty’s statute of limitations.”); Ehrlich v. BMW of N. Am.

                                  23   LLC, 801 F. Supp. 2d 908, 924–25 (C.D. Cal. 2010) (same).

                                  24          However, since Krieger, the California Court of Appeal has squarely held that an express

                                  25   warranty does not toll the statute of limitations on an implied warranty claim. The court explained

                                  26   in Cardinal Health 301, Inc. v. Tyco Elecs. Corp., 169 Cal. App. 4th 116 (2008) that “[b]ecause an

                                  27   implied warranty is one that arises by operation of law rather than by an express agreement of the

                                  28   parties, . . . it is not a warranty that ‘explicitly extends to future performance of the goods’” such
                                                                                          5
                                   1   that it triggers the future performance exception. Id. at 134. Following Cardinal Health, the

                                   2   majority of courts—including this Court—has “consistently held” the same. see, e.g., Baranco v.

                                   3   Ford Motor Co., 294 F. Supp. 3d 950, 976 (N.D. Cal. 2018) (“The question is whether [plaintiff]

                                   4   may bring a claim for implied warranty outside of the presumptive limitations period by operation

                                   5   of the express warranty’s representations regarding future performance. Although one court has

                                   6   permitted such cross-tolling, . . . it appears to be an outlier.”) (emphases in original); MacDonald,

                                   7   37 F. Supp. 3d at 1100 (“[T]he majority view is that the [future performance] exception applies

                                   8   only when the seller has expressly agreed to warrant its product for a specific and defined period

                                   9   of time,” which by definition excludes an implied warranty.) (emphasis in original) (citation and

                                  10   internal alteration omitted). Accordingly, the future performance exception does not resuscitate

                                  11   Plaintiff’s claim.1

                                  12           Second, Plaintiff contends that the “repair doctrine” codified at California Civil Code
Northern District of California
 United States District Court




                                  13   § 1795.6(b) applies to toll her claim. Mot. at 10. Section 1795.6(b) provides:

                                  14                   Notwithstanding the date or conditions set for the expiration of the
                                                       warranty period, such warranty period shall not be deemed expired
                                  15                   if . . . (2) the warranty repairs or service performed upon the
                                                       nonconforming goods did not remedy the nonconformity for which
                                  16                   such repairs or service was performed and the buyer notified the
                                                       manufacturer or seller of this failure within 60 days after the repairs
                                  17                   or service was completed.
                                  18   Cal. Civ. Code § 1795.6(b). As the quoted language indicates, § 1795.6(b) does not toll the statute

                                  19   of limitations on an implied warranty claim, as Plaintiff asserts. Rather, it extends the effective

                                  20   warranty period in the event the buyer notifies the manufacturer or seller of an unsuccessful repair

                                  21   within 60 days of the repair attempt. The warranty period is extended by the number of days from

                                  22   the date upon which the buyer “delivers nonconforming goods to the manufacturer or seller for

                                  23   warranty repairs” up to the date upon which the repaired goods “are delivered to the buyer” or is

                                  24

                                  25
                                       1
                                         In contrast, the future performance exception could apply to Plaintiff’s breach of express
                                       warranty claim against Ford, because Ford’s express warranty covers the Vehicle “for a specific
                                  26   and defined period of time.” Cardinal Health, 169 Cal. App. 4th at 130 (emphasis removed). For
                                       instance, if Plaintiff can show that she became aware on a particular date that her Vehicle’s defects
                                  27   could not be fixed, her express warranty cause of action warranty would accrue (and the statute of
                                       limitations would run for four years) from that date. See Schick v. BMW of N. Am., LLC, No.
                                  28   517CV02512VAPKKX, 2018 WL 6017023, at *6 (C.D. Cal. Sept. 27, 2018). Plaintiff has not
                                       asserted a breach of express warranty claim against Citrus Motors.
                                                                                         6
                                   1   made “available for the buyer’s possession.” Id. § 1795.6(a); see Judicial Council of California

                                   2   Civil Jury Instructions No. 3212 (instructing that under § 1795.6(b), “[t]he time period of an

                                   3   implied warranty is lengthened by the number of days that the [vehicle] was made available by

                                   4   [Plaintiff] for repairs under the warranty.”).

                                   5          Ford fairly points out that Plaintiff’s complaint does not allege that she notified Ford or

                                   6   Citrus Motors within 60 days of any attempted repair that the repair was unsuccessful. Opp. at

                                   7   10–11. However, as courts have repeatedly emphasized, “[t]he standard for demonstrating

                                   8   fraudulent joinder is a high one, and the relevant question is whether it is possible for Plaintiff to

                                   9   state a claim . . ., not whether it has been sufficiently pled.” Cavale v. Ford Motor Co., No.

                                  10   118CV00680LJOBAM, 2018 WL 3811727, at *3 (E.D. Cal. Aug. 9, 2018) (emphasis in original).

                                  11   Accordingly, even if the allegations concerning the so-called “repair doctrine” are not sufficiently

                                  12   pled in Plaintiff’s current complaint, the burden is still on Ford to show that “Plaintiff would not
Northern District of California
 United States District Court




                                  13   be able to amend the complaint to allege a viable tolling theory applies to Plaintiff’s claim.” Id.;

                                  14   see, e.g., Less v. Ford Motor Co., No. 18CV1992-MMA (AGS), 2018 WL 4444509, at *3 (S.D.

                                  15   Cal. Sept. 18, 2018); Vincent v. First Republic Bank Inc., No. C 10-01212, 2010 WL 1980223, at

                                  16   *3 (N.D. Cal. May 17, 2010). Here, Plaintiff’s complaint alleges that she sought repairs from

                                  17   Citrus Motors on multiple occasions and that Citrus Motors “failed to repair the Vehicle . . . on

                                  18   each occasion.” Compl. ¶ 26. Based on that allegation, there is at least a possibility that Plaintiff

                                  19   could show that she notified Citrus Motors of unsuccessful repairs within 60 days after the service

                                  20   was completed, as § 1795.6(b) requires.

                                  21          However, Plaintiff’s invocation of the “repair doctrine” is unsuccessful for another reason.

                                  22   She purchased the Vehicle in June 2012, so the implied warranty expired in June 2013. See Cal.

                                  23   Civ. Code § 1791.1(c) (providing that the duration of the implied warranty of merchantability is

                                  24   one year where the duration of the express warranty exceeds one year). But she did not file this

                                  25   suit until February 2019, more than five years later. As noted above, § 1795.6(b) extends an

                                  26   implied warranty by the number of days that the plaintiff made the vehicle available for repairs.

                                  27   That means that for Plaintiff’s implied warranty claim to be preserved under § 1795.6(b), the

                                  28   Vehicle must have been under repair for more than five of the seven years Plaintiff has owned it—
                                                                                          7
                                   1   an implausible proposition. Such a fact was not pled nor can it be reasonably inferred. Thus, the

                                   2   “repair doctrine” cannot rescue Plaintiff’s time-barred claim against Citrus Motors.

                                   3          Finally, Plaintiff argues that her implied warranty claim against Citrus Motors might be

                                   4   tolled under the doctrine of fraudulent concealment. See Mot. at 11. “The doctrine of fraudulent

                                   5   concealment tolls the statute of limitations where a defendant, through deceptive conduct, has

                                   6   caused a claim to grow stale.” Aryeh v. Canon Bus. Sols., Inc., 55 Cal. 4th 1185, 1192 (2013).

                                   7   Courts are in general agreement “that fraudulent concealment tolling applies to claims brought

                                   8   under the Song-Beverly Act.” Philips v. Ford Motor Co., No. 14-CV-02989-LHK, 2016 WL

                                   9   1745948, at *14 (N.D. Cal. May 3, 2016). To establish fraudulent concealment, a plaintiff must

                                  10   “(1) plead with particularity the facts giving rise to the fraudulent concealment claim and (2)

                                  11   demonstrate that he or she used due diligence in an attempt to uncover the facts.” Id. (citation

                                  12   omitted). Plaintiff pleads no such facts in the complaint. Nor does she give any indication in her
Northern District of California
 United States District Court




                                  13   motion that she would be able to plausibly allege fraudulent concealment if given an opportunity

                                  14   to amend her complaint. Plaintiff does not allege, for example, that the defects afflicting her

                                  15   Vehicle are systematic or widespread such that an inference can be made that Defendants were

                                  16   aware of a systemic defect and intentionally withheld information from consumers. Compare,

                                  17   e.g., In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices, & Prod. Liab.

                                  18   Litig., 754 F. Supp. 2d 1145, 1190 (C.D. Cal. 2010) (plaintiffs adequately stated claim that Toyota

                                  19   fraudulently concealed sudden acceleration defect by alleging the defect caused “thousands of

                                  20   crashes” and prompted “technical service bulletins,” “tens of thousands of consumer complaints,”

                                  21   and dealership reports that “were not disclosed to consumers”). In the absence of any basis for

                                  22   inferring that Citrus Motors fraudulently concealed the Vehicle’s defects, the Court cannot find

                                  23   any reasonable possibility that the doctrine of fraudulent concealment operates here to toll

                                  24   Plaintiff’s implied warranty claim.

                                  25          In sum, Ford has met its high burden of showing that Plaintiff’s claim against Citrus

                                  26   Motors is time-barred, and that Plaintiff cannot prevail on her arguments that the claim was tolled.

                                  27   See GranCare, 889 F.3d at 548. Citrus Motors was thus fraudulently joined. Without Citrus

                                  28
                                                                                         8
                                   1   Motors, the parties in this case are completely diverse since Plaintiff is a citizen of California,2 and

                                   2   Ford is a citizen of Michigan and Delaware.

                                   3   B.      Amount in Controversy

                                   4           “Generally, the amount in controversy is determined from the face of the pleadings.”

                                   5   Crum v. Circus Circus Enters., 231 F.3d 1129, 1131 (9th Cir. 2000). The amount in controversy

                                   6   includes the amount of damages in dispute as well as attorney’s fees, if authorized by statute.

                                   7   Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005). “Where it is not facially evident

                                   8   from the complaint that more than $75,000 is in controversy, the removing party must prove, by a

                                   9   preponderance of the evidence, that the amount in controversy meets the jurisdictional

                                  10   threshold.” Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089,1090 (9th Cir. 2003); see

                                  11   also Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004). Any doubt regarding the

                                  12   amount should be resolved in favor of remand. Matheson, 319 F.3d at 1090 (footnote omitted).
Northern District of California
 United States District Court




                                  13           The parties’ disagreement over the amount in controversy arises primarily from the

                                  14   ambiguity in the complaint regarding damages. The complaint alleges that “Plaintiff suffered

                                  15   damages in a sum to be proven at trial in an amount not less than $25,001.00.” Compl. ¶ 13. The

                                  16   complaint also alleges that “Plaintiff is entitled to a civil penalty of two times Plaintiff’s actual

                                  17   damages pursuant to Civil Code section 1794, subdivision (c).” Id. ¶ 14. Ford interprets these

                                  18   allegations to mean that Plaintiff is seeking at least $25,001 in actual damages plus twice that

                                  19   amount in civil penalties, which combined would exceed $75,000. Opp. at 12–13. Plaintiff, on

                                  20   the other hand, maintains that the $25,001 figure in the complaint “references Plaintiff’s total

                                  21   damages, which include both actual damages and civil penalties.” Mot. at 13 (emphases in

                                  22   original).

                                  23

                                  24   2
                                         Although Ford’s notice of removal alleges that Plaintiff is a citizen of California, Docket No. 1
                                  25   ¶ 18, Plaintiff argues that Ford lacks a basis for so alleging because her complaint states only that
                                       “Plaintiff is a resident of Riverside County, California,” without expressly identifying her
                                  26   citizenship, Compl. ¶ 2. But “[c]ourts within this district have . . . found that diversity jurisdiction
                                       exists based on assertions of residence, absent evidence about domicile to the contrary.” Ervin v.
                                  27   Ballard Marine Constr., Inc., No. 16-CV-02931-WHO, 2016 WL 4239710, at *3 (N.D. Cal. Aug.
                                       11, 2016) (collecting cases). Because there is no evidence in the record suggesting that Plaintiff is
                                  28   not domiciled in California, her California residence provides a factual basis for Ford’s allegation
                                       that she is a California citizen.
                                                                                           9
                                   1          The Court would ordinarily credit Plaintiff’s explanation that the $25,001 figure represents

                                   2   the combined total of actual damages and civil penalties. See Matheson, 319 F.3d at 1090 (any

                                   3   doubt regarding the amount in controversy is resolved in favor of remand). Here, however,

                                   4   Plaintiff’s characterization of her damages claim is contradicted by her own pleadings. In the

                                   5   complaint, Plaintiff asserts that she “seeks the remedies provided in California Civil Code section

                                   6   1794(b)(1), including the entire contract price” of the Vehicle. Compl. ¶ 20. The contract price of

                                   7   the Vehicle was $47,721.34. Docket No. 15-1, Exh. 2. Plaintiff’s claim for the full contract price

                                   8   of her Vehicle thus resolves any ambiguity regarding damages—the allegation that she “suffered

                                   9   damages in a sum to be proven at trial in an amount not less than $25,001.00” must be interpreted

                                  10   to refer to actual damages exclusive of civil penalties. Compl. ¶ 13. Once civil penalties are

                                  11   added (as well as attorney’s fees), the total amount in controversy exceeds $75,000.

                                  12          Accordingly, Ford has established both the diversity and amount-in-controversy
Northern District of California
 United States District Court




                                  13   prerequisites to invoking this Court’s subject matter jurisdiction under 28 U.S.C. § 1332(a)(1).

                                  14                                       IV.      CONCLUSION

                                  15          Plaintiff’s motion to remand is DENIED, and Citrus Motors, as a fraudulently joined

                                  16   party, is DISMISSED from this action.

                                  17          This order disposes of Docket No. 13.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: July 3, 2019

                                  22

                                  23                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                       10
